DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to Alignment apparatus, classified in G02B3/0075.
II. Claim19-20, drawn to cemented lens, classified in G02B9-04.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related equipment and method for forming an Optical element . The related inventions are distinct because the inventions do not overlap in scope, i.e., are mutually exclusive See MPEP § 806.05(j). In the instant case, the inventions as claimed invention can be made using different apparatus and method then as disclosed in invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Amy Lang (Reg. No. 69971) on 12/01/2022 a provisional election was made without traverse to prosecute the invention of Group I with claim 1-18.  	Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over by YouTube video presented by Trioptics (Web Link to video: https://www.youtube.com/watch?v=YO2AYz9EHk4 ,  Published on Oct 13, 2015, Herein after referred as  Trioptics, for immediate reference three  photograph from the video, Fig. 1, Fig. 2 and Fig. 3 with annotation is presented below).

Regarding claim 1 , Trioptics discloses An alignment apparatus for aligning components of an optical assembly (as shown in Fig. 2), the alignment apparatus comprising: 
a chuck configured to support the optical assembly thereon (as shown in Fig. 1, two lenses are placed on a Chuck); and 
an adjustable flexure assembly disposed around the chuck (Flexure Assembly as illustrated in Fig. 2 is placed around the chuck and three flexures are adjustable up-down and adjustable for holding different size lenses), the adjustable flexure assembly comprising a plurality of flexures (Three flexures holding one of the lens as illustrated  in fig. 1), wherein: 
the plurality of flexures are positioned relative to the chuck such that each of the plurality of flexures contact the optical assembly when the optical assembly is positioned on the chuck (as illustrated in Fig. 1 three flexures are holding lens of lens assembly) ; and 
adjustment of a position of one or more flexures of the plurality of flexures adjusts an alignment of an optical axis of an optical component of the optical assembly when the optical assembly is positioned on the chuck (as illustrated in video lens held by flexures is adjusted for aligning with lens on chuck).
Trioptics does not specifically state  the alignment apparatus is configured to align optical axes of the optical component to an angle of deviation of less than about 1,000 µrad and provide an extinction ratio within the optical assembly of greater than or equal to 1000:1.
As shown in Fig. 3 Trioptics states the alignment accuracy is <2µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide adjustment to optical component to within 1,000 µrad and provide an extinction ratio within the optical assembly of greater than or equal to 1000:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Following is the informations for the YouTube video link and photographic from the video showing key features of the instruments as claimed.

Web Link to video:
https://www.youtube.com/watch?v=YO2AYz9EHk4
7,154 views Oct 13, 2015
Movie about the Highly Efficient Lens Alignment with the MultiCentric Cementing Workstation Advantages of the MultiCentric Cementing Workstation - Short cycle time of less than 10 seconds for the active alignment of doublets - Automated process: measurement, alignment and UV curing are controlled by the software - Easy adaption to different lens sizes


    PNG
    media_image1.png
    955
    807
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    566
    1160
    media_image2.png
    Greyscale

Fig. 3

Regarding claim 2, Trioptics discloses the adjustable flexure assembly is rotatable around a datum axis (as illustrated in video the flexures are rotated around the chuck).

Regarding claim 3, Trioptics discloses the chuck is  rotatable around a datum axis (as illustrated in video the Chuck is rotated around the datum).

Regarding claim 4, Trioptics discloses  the chuck comprises a vacuum channel; and the optical assembly is supported on the chuck by vacuum pressure provided through the vacuum channel (as stated during the video the lens assembly is held on chuck with vacuum).
Regarding claim 12, Trioptics discloses the apparatus further comprising a centration measurement apparatus configured to measure an optical axis alignment of one or more components of the optical assembly (the apparatus aligns surfaces 1, surface 2 and surface 3).

Regarding claim 13, Trioptics discloses the apparatus  adjusting lens using flexures inherently applying  a force/displacement ratio applied by the plurality of flexures to the optical component is about 1.0 x 10-6 N/mm to about 2 x 10-6 N/mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide adjustment to optical component with a force/displacement ratio applied by the plurality of flexures to the optical component is about 1.0 x 10-6 N/mm to about 2 x 10-6 N/mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 14, Trioptics discloses the apparatus  adjusting lens using flexures except each flexure of the plurality of flexures comprises a length to diameter ratio of about 80:1 to about 160:1.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide flexure having a length to diameter ratio of about 80:1 to about 160:1, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 15-18, the structural limitations therein are the same as those recited in claims 1-4 and 12-14, as rejected by Trioptics above.
Trioptics is silent to specific  method for alignments of an optical assembly.
However, one skilled in the art will recognize that Alignment method of components as disclosed by Trioptics above will comprise Applicant’s recited steps of placing and adjusting.  Since only generic method steps and no specific method steps are claimed, the structure taught by Trioptics above meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to align the optical assembly as disclosed by Trioptics with the method of claims 15-18, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claim 5  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 5, although the prior art teaches examples of alignment apparatus for lens assembly, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 5, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6-11 depends on claim 5 and objected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grassens et al. ( EP0736788A2) discloses Method and apparatus for aligning an objective lens and  Neely (7508606) Method of aligning the upper and lower centering bells of a lens doublet assembly machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        
December 3, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872